Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 42, 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not disclose a connection plug detachable mounted to port part and the examiner does not see any motivation in combining the prior art of record to achieve this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-39, 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradford (7680267) and further in view of Asla (20090321291).
Regarding claim 35, 36, 38, 39,  Bradford discloses a hands-free apparatus having a function as an accessory (Fig 5) comprising: a hands-free apparatus main body (Fig 5, Base portion 208) having a button set (Column 5, lines 10-15 discloses volume and answer call button); an earphone connected with the hands-free apparatus main body and having an inserting part (Fig 5, speaker capsule 204) enclosing a speaker on one side thereof and a cover part (Fig 5, neck portion 206) supporting the inserting part on the other side thereof.

However, Bradford does not specifically disclose that the buttons are in front of the main body. Examiner takes official notice that buttons on various locations of hands free devices such as front, back and side are well known and widely used in the art to control the device, and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to dispose the buttons disclosed by Bradford in the front of the housing. The motivation for this would have been design preferences to achieve user's aesthetic needs and requirements and to achieve the same predictable outcome of controlling the hands free device.
Moreover, Bradford does not disclose a decorating means having a button accessory mounted or demounted corresponding to the button set in the front of the hands-free apparatus main body.
Asla discloses a decorating means having a button accessory mounted or demounted corresponding to the button set in the front of an electronic device main body (Paragraph 0023, and Paragraph 33. Also, paragraph 0038 discloses the 
Since both Bradford and Asla disclose a personal electronic device with buttons, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the protective decorative cover design of Asla in the teachings by Bradford obviously modified in shape and structure to fir the design of Bradford. The motivation for this would have been to protect the device and at the same time provide an aesthetic design for the electronic unit.
Regarding claim 37, Bradford and Asla disclose the limitations of claim 35. The combination further discloses that the button accessory is housed in a receptacle of the front side of the main body (Asla, Paragraph 0035 disclose “In all examples of means for attaching a one-piece shell to said device, (hooks, pegs, clips, et cetera) the device or the shell could have the male part, and the device or the shell could have the corresponding female part.”).
Regarding claim 41, Bradford and Asla disclose the limitations of claim 35. The combination further discloses that the hands-free apparatus main body further includes a port part in the front thereof (Fig 5, holes in the faceplate 218)

Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradford (7680267) and further in view of Asla (20090321291) and Lowry (8111861).
Regarding claim 40, Bradford and Asla disclose the limitations of claim 39. However the combination does not specifically disclose that the decorating means further includes an earphone cover accessory mounted on or demounted from the cover part of the earphone and that the earphone cover accessory is configured to be able to house the cover part of the earphone, and has a floral pattern, a figure of a geometrical pattern, or a letter on a front surface thereof.
Lowry discloses a decorating means as an earphone cover accessory mounted on or demounted from a cover part of an earphone (Fig 6) and that the earphone cover accessory is configured to be able to house the cover part of the earphone, and has a figure of a geometrical pattern (Fig 3, Fig 6) on a front surface thereof.
	Since both the combination of Bradford and Asla, and Lowry disclose a cover portion for an earphone device, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the decorative means as disclosed by Lowry in the teachings by Bradford and Asla, obviously the shape of the decorative structure needs to be modified to the specific shape of the combination of Bradford and Asla. The motivation for this would have been to provide aesthetic decoration for an electronic device to satisfy user aesthetic and design needs and to provide a customizable device for the user.
Claim 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradford (7680267) and further in view of Asla (20090321291) and Takahashi (20030224839).
Regarding claim 44, Bradford and Asla disclose the limitations of claim 35. However the combination does not specifically disclose that the main body further includes wiring extensibly connected with the earphone.
Takahashi discloses wiring extensible connected to earphone integrated in an audio electronic device (Abstract and Figure 1, wire 18).
Since both Bradford and Asla, and Takahashi disclose an earphone for an electronic device integrally formed it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the wiring means of Takahashi in the teachings by Bradford and Asla. The motivation for this would have been providing user with means of using the hands-free device in other orientaions and positions than to close proximity to the ear for example in their pocket.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652